DETAILED ACTION
The communication dated 12/16/2020 has been entered and fully considered.
Claims 2-3, 5, 10-13, and 19-20 were canceled. Claims 1, 6, 18, and 21 were amended. Claims 23-24 were added. Claims 1, 4, 6-9, 14-18, and 21-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 12/16/2020, with respect to claim 21 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejection of claim 21 has been withdrawn.
Applicant’s arguments, see page 7, filed 12/16/2020, with respect to claims 1, 4, 7-9, 14-18, and 21-22 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1, 4, 7-9, 14-18, and 21-22 have been withdrawn.
Applicant’s arguments, see page 7, filed 12/16/2020, with respect to claims 5-6, 10, and 12-13 have been fully considered and are persuasive.  The dependency objections of claims 5-6, 10, and 12-13 have been withdrawn.

Allowable Subject Matter
Claims 1, 4, 6-9, 14-18, and 21-24 allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Celotto et al. U.S. Publication 2014/0165663, Leibman et al. U.S. Publication 2012/0272691, and Yoo et al. U.S. Publication 2015/0059413, the closest prior art, differ from the instant claims in failing to teach that the means for breaking the unit dose package further comprises one or more knives or pins operatively associated with the retainer. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laundry washing machine taught by Celotto, Leibman, and Yoo as claimed.
Claims 4, 6-9, 14-17, and 21-22 are allowed as they are dependent upon allowed claim 1.
As for claim 18, Celotto et al. U.S. Publication 2014/0165663 and Leibman et al. U.S. Publication 2012/0272691, the closest prior art, differ from the instant claims in failing to teach that the means for breaking the unit dose package comprises one or more inwards protrusions extending from an inner wall of the washing tub towards the drum and/or one or more outwards protrusions extending from an outer wall of the drum towards the washing tub. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laundry washing machine taught by Celotto and Leibman as claimed.
As for claim 23, Celotto et al. U.S. Publication 2014/0165663 and Leibman et al. U.S. Publication 2012/0272691, the closest prior art, differ from the instant claims in failing to teach that the means for breaking the unit dose package comprises a recirculation pump fluidly connected to the washing tub and configured to pump water from the washing tub and then back into the washing tub. Furthermore, it would not 
As for claim 24, Celotto et al. U.S. Publication 2014/0165663 and Leibman et al. U.S. Publication 2012/0272691, the closest prior art, differ from the instant claims in failing to teach that the washing tub comprises a sump at a lower end thereof, and the means for breaking the unit dose package comprises a mixer located in the sump. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laundry washing machine taught by Celotto and Leibman as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711